Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 7/27/2020 in which claims 1-20 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,757,986. Although the claims at issue are not identical, they are not patentably distinct from each other because they .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima (U.S. Pub. No. 2006/0277653 A1).

Regarding claim 1, Okajima discloses an adjustable support shirt (See Figs. 5-6 identifier 60) comprising: 
a shirt body (71-73) having a shirt front (71-72) and a shirt back (73) joined together at respective body seams (para. 0060 discloses that all body components are sewn together which was interpreted as being joined together at respective body 
a pair of sleeves (64-65) positioned adjacent to an upper portion of said shirt body (See Figs. 5-6), said pair of sleeves (64-65) comprising respective first ends (defined by seam 75e as shown in Fig. 7 covering the right and left sleeves) each attached to said shirt front at said pair of sleeve body holes (along seam 75e) and second ends (79 right and left) each having a sleeve opening circumference (showing at the end adjacent the wrist of the wearer when worn in the shape of a circle), said pair of sleeves (64-65) extend forward of a frontal plane extending across said shirt body (the frontal plane was considered as an imaginary plane crossing the right-left sides and extending from the neck to the waist areas of the shirt)  (capable) to provide compression across shoulders of a wearer (the recitation was considered functional because the shirt of the prior art discloses substantially all of the claimed structural elements therefore it is capable to perform the claimed function); and 
at least one adjustable member (92 as shown in Figs. 5-6) provided on each of said pair of sleeves (Although Figs. 5-6 are showing on one adjustable member however for example para. 0063 describe that each has a fastener or member meaning a right and left member on each sleeve) extending generally longitudinally along at least a portion of said pair of sleeves (See Figs. 5-6), said at least one adjustable member (92) adapted (capable) to increase or decrease said sleeve opening circumference (when the slide fastener is opened or closed in order to increase).



Regarding claim 6, Okajima discloses an adjustable support shirt in which said at least one adjustable member comprises a zipper (See above).

Regarding claim 7, Okajima discloses an adjustable support shirt in which said zipper (92) extends from adjacent the second end of said sleeve to adjacent the first end of said sleeve (See Fig. 5).

Regarding claim 9, Okajima discloses an adjustable support shirt in which said shirt body comprises a single or multi-ply fabric comprised of cotton, polyester, nylon, or an elastic material (para. 0064 discloses polyester fabric).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (U.S. Pub. No. 2006/0277653 A1) in view of Bollinger (U.S. Patent No. 2,280,025).

Regarding claims 3-5, Okajima discloses an adjustable support shirt in which said at least one adjustable member comprises laces (para. 0085 describe a slide fastener which was interpreted as a zipper). It is noted that the at least one adjustable member (zipper) are positioned on an outward facing portion of said sleeve away from a wearer's torso as clearly shown in Fig. 5.
Okajima does not disclose that the at least one adjustable member comprises laces.
However, Bollinger teaches yet another garment in the form of a sleeve worn on a wearer’s appendage (See Figs. 1-5), the sleeve having two adjustable members a zipper (13) and laces (16) as shown in Fig. 5, in which said laces (16) extend from adjacent the second end of said sleeve to adjacent the first end of said sleeve (Fig. 5 showing that the laces extending from one end to the other end longitudinally.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Okajima sleeve with the at least one adjustable member comprises laces as taught by Bollinger in order to enhance ventilation therefore improving comfort.

Regarding claim 8, Okajima as modified by Bollinger discloses an adjustable support shirt having two fasteners comprising laces and zippers on each sleeve (as 

Regarding claim 10, Okajima as modified by Bollinger discloses an adjustable support shirt including first adjustable member and a second adjustable member (the modified garment will have two fasteners laces and zippers as described above).

Regarding claim 11, Okajima as modified by Bollinger discloses an adjustable support shirt in which said first adjustable member comprises a zipper and said second adjustable member comprises laces (the modified garment will have two fasteners laces and zippers as described above).

Regarding claim 12, Okajima as modified by Bollinger discloses an adjustable support shirt in which said first adjustable member comprises zippers and said second adjustable member comprises laces (as described above).
They do not disclose that said first adjustable member comprises buttons and said second adjustable member comprises laces.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different well-known fasteners to obtain optimum configuration and to maximize comfort, durability and functionality of the garment. Replacing zippers with button is a mere substitution of a well-known fastener 

Regarding claim 13, Okajima as modified by Bollinger discloses an adjustable support shirt in which said first adjustable member comprises zippers and said second adjustable member comprises laces (as described above).
They do not disclose that said first adjustable member comprises hook and loop fastener and said second adjustable member comprises laces.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different well-known fasteners to obtain optimum configuration and to maximize comfort, durability and functionality of the garment. Replacing zippers with hook and loop fastener is a mere substitution of a well-known fastener with another. It is noted that applicant disclosed no criticality to the claimed well-known fastener.

Regarding claim 14, Okajima as modified by Bollinger discloses an adjustable support shirt in which said first adjustable member comprises zippers and said second adjustable member comprises laces (as described above).
They do not disclose that said first adjustable member comprises snaps and said second adjustable member comprises laces.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different well-known fasteners to obtain optimum configuration and to maximize comfort, durability and functionality of the 

Regarding claim 15, Okajima discloses an adjustable support shirt (See Figs. 5-6 identifier 60) comprising: 
a shirt body (71-73) having a shirt front (71-72) and a shirt back (73) joined together at respective body seams (para. 0060 discloses that all body components are sewn together which was interpreted as being joined together at respective body seams), said shirt front (71-72) including a pair of sleeve body holes (defined by parts 71a, 72a, 73a and 73b as shown in Fig. 7); 
a pair of sleeves (64-65) positioned adjacent to an upper portion of said shirt body (See Figs. 5-6), said pair of sleeves (64-65) comprising respective first ends (defined by seam 75e as shown in Fig. 7 covering the right and left sleeves) each attached to said shirt front at said pair of sleeve body holes (along seam 75e) and second ends (79 right and left) each having a sleeve opening circumference (showing at the end adjacent the wrist of the wearer when worn in the shape of a circle), said pair of sleeves (64-65) extend forward of a frontal plane extending across said shirt body (the frontal plane was considered as an imaginary plane crossing the right-left sides and extending from the neck to the waist areas of the shirt)  (capable) to provide compression across shoulders of a wearer (the recitation was considered functional because the shirt of the prior art discloses substantially all of the claimed structural elements therefore it is capable to perform the claimed function); and 

Okajima discloses one fastener provided on each of the pair of sleeves in the form of a zipper, as described above.
Okajima does not disclose plurality of adjustable member provided on each of said pair of sleeves.
However, Bollinger teaches yet another garment in the form of a sleeve worn on a wearer’s appendage (See Figs. 1-5), the sleeve having plurality of adjustable members a total of two adjustable members a zipper (13) and laces (16) as shown in Fig. 5, in which said laces (16) extend from adjacent the second end of said sleeve to adjacent the first end of said sleeve (Fig. 5 showing that the laces extending from one end to the other end longitudinally.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Okajima sleeve with 

Regarding claim 16, Okajima as modified by Bollinger discloses an adjustable support shirt including a gusset (Bollinger Fig. 2 identifier 14) extending beneath and generally coextensive with said at least on adjustable member (See Fig. 2 extending beneath the zipper).

Regarding claim 17, Okajima as modified by Bollinger discloses an adjustable support shirt in which said gusset (14) comprises an elastic material (Col. 1, line 11).

Regarding claim 18, Okajima discloses an adjustable support shirt (See Figs. 5-6 identifier 60) comprising: 
a shirt body (71-73) having a shirt front (71-72) and a shirt back (73) joined together at respective body seams (para. 0060 discloses that all body components are sewn together which was interpreted as being joined together at respective body seams), said shirt front (71-72) including a pair of sleeve body holes (defined by parts 71a, 72a, 73a and 73b as shown in Fig. 7); 
a pair of sleeves (64-65) positioned adjacent to an upper portion of said shirt body (See Figs. 5-6), said pair of sleeves (64-65) comprising respective first ends (defined by seam 75e as shown in Fig. 7 covering the right and left sleeves) each attached to said shirt front at said pair of sleeve body holes (along seam 75e) and second ends (79 right and left) each having a sleeve opening circumference (showing at 
at least one adjustable member (92 as shown in Figs. 5-6) provided on each of said pair of sleeves (Although Figs. 5-6 are showing on one adjustable member however for example para. 0063 describe that each has a fastener or member meaning a right and left member on each sleeve) extending generally longitudinally along at least a portion of said pair of sleeves (See Figs. 5-6), said at least one adjustable member (92) adapted (capable) to increase or decrease said sleeve opening circumference (when the slide fastener is opened or closed in order to increase), which said at least one adjustable member (92) comprises at least one of laces, a zipper, a hook and loop fastener, snaps, and buttons (para. 0085 describe a slide fastener which was interpreted as a zipper).
Okajima discloses one fastener provided on each of the pair of sleeves in the form of a zipper, as described above.
Okajima does not disclose plurality of adjustable member provided on each of said pair of sleeves.
However, Bollinger teaches yet another garment in the form of a sleeve worn on a wearer’s appendage (See Figs. 1-5), the sleeve having plurality of adjustable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Okajima sleeve with plurality of adjustable members comprises laces and zippers as taught by Bollinger in order to enhance ventilation therefore improving comfort and fit.

Regarding claim 19, Okajima discloses an adjustable support shirt in which said pair of sleeves extend forward at an angle (See Figs. 5-6).
Okajima does not disclose that the angle is of from about 60* to about 180*.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle from about 60* to about 180* in order to customize the garment to a specific intended use for example a garment designed for children may require a different angle than a garment designed for adults, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is noted that the sleeves shown in Figs. 5-6 is substantially the same as the one shown in the applicant figures such as for example Fig. 1.


Okajima does not disclose that the angle is of from about +45* to about -45*.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an angle from about +45* to about -45* in order to customize the garment to a specific intended use for example a garment designed for children may require a different angle than a garment designed for adults, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. It is noted that the sleeves shown in Figs. 5-6 is substantially the same as the one shown in the applicant figures such as for example Fig. 1.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732